DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 29 May 2020. Claims 1 - 17 and 19 - 21 are currently pending. 

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first image acquisition apparatus is configured to acquire” and “second image acquisition apparatus is configured to synchronously acquire” in claims 1, 2, 4 and 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 17 and 19 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which second target object “the second target object” recited on lines 16 - 17 of claim 1, along with subsequent recitations of “the second target object”, are referencing since line 12 of claim 1, which recites “each second target object”, makes it clear that there are two or more second target objects. Therefore, it is unclear as to which second target object of the aforementioned “each second target object” “the second target object” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 1, and dependent claims thereof, as only requiring a single second target object, i.e., the Examiner will treat the initial recitation of 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on line 12 of claim 2 is referencing since lines 11 - 12 of claim 2, which recite “each target object related to the player”, makes it clear that there are two or more target objects related to the player. Therefore, it is unclear as to which target object related to the player of the aforementioned “each target object related to the player” “the target object related to the player” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single target object related to the player.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which first target object “the first target object” recited on line 5 of claim 3 is referencing since line 11 of claim 1, which recites “each first target object”, makes it clear that there are two or more first target objects, line 16 of claim 1 recites “the first target object” and line 4 of claim 3 recites “a first target object”. Therefore, it is unclear as to which first target object “the first target object” recited on line 5 of claim 3 is referencing. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on lines 5 - 6 of claim 3 is referencing since lines 2 - 3 of claim 2 recite “a target object related to a player”, lines 11 - 12 of claim 2, which recite “each target object related to the player”, makes it clear that there are two or more target objects related to the player and line 3 of claim 3 recites “a target object related to the player”. Therefore, it is unclear as to which target object related to the player “the target object related to the player” recited on lines 5 - 6 of claim 3 is referencing. Additionally, it is unclear as to whether “a target object related to a player” recited on lines 2 - 3 of claim 2 and “a target object related to the player” recited on line 3 of claim 3 are the same target object related to the player or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single target object related to the player.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-objects “the second target objects” recited on line 2 of claim 4 are referencing. The Examiner asserts that line 12 of claim 1, which recites “each second target object”, makes it clear that there are two or more second target objects. Thus, the Examiner asserts that it is unclear as to whether “the second target objects” recited on line 2 of claim 4 are referencing each of those second target objects, a subset of those second target objects and/or some other different second target object(s). Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the second target objects” recited on line 2 of claim 4 as --the second target object--. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on line 13 of claim 4 is referencing since line 3 of claim 4 recites “a target object related to a player” and lines 11 - 12 of claim 4 recite “each target object related to the player”, which makes it clear that there are two or more target objects related to the player. Therefore, it is unclear as to which, if any, target object related to the player “the target object related to the player” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single same target object related to the player.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the game object in the image of the second target region “the target object related to the game object in the image of the second target region” recited on lines 15 - 16 of claim 4 is referencing since lines 7 - 8 of claim 4, which recite “each target object related to the game object in the image of the second target region”, makes it clear that there are two or more target objects related to the game object in the image of the second target region. Therefore, it is unclear as to which, if any, target object related to the game object in the image of the second target region “the target object related to the game object in the image of the second target region” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single same target object related to the game object in the image of the second target region.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on line 5 of claim 5 is referencing since line 3 of claim 4 recites “a target object related to a player”, lines 11 - 12 of claim 4 recite “each target object related to the player”, which makes it clear that there are two or more target objects related to the player, and 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the game object “the target object related to the game object” recited on line 6 of claim 5 is referencing since lines 1 - 2 of claim 4 recite “a target object related to a game object”, lines 2 - 3 of claim 4 recite “a target object related to a game object”, lines 7 - 8 of claim 4 recite “each target object related to the game object”, which makes it clear that there are two or more target objects related to the game object, and lines 3 - 4 of claim 5 recite “a target object related to the game object”. Therefore, it is unclear as to which, if any, target object related to the game object “the target object related to the game object” is referencing. Additionally, it is unclear as to whether “a target object related to a game object” recited on lines 1 - 2 of claim 4, “a target object related to a game object” recited on lines 2 - 3 of claim 4 and “a target object related to the game object” recited on lines 3 - 4 of claim 5 are the same target object related to the game object or not. Clarification and appropriate correction 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 5 of claim 6, along with subsequent recitations of “the face”, are referencing since line 2 of claim 6 recites “a face” and line 4 of claim 6 recites “each face”, which makes it clear that there are two or more faces. Therefore, it is unclear as to which, if any, face “the face” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same face.
Claim 6 recites the limitation "the association relationship between the first target object and each face" in lines 7 - 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 6 of claim 7, along with subsequent recitations of “the face”, are referencing since line 2 of claim 7 recites “a face” and line 4 of claim 7 recites “each face”, which makes it clear that there are two or more faces. Therefore, it is unclear as to which, if any, face “the face” is referencing. Clarification and appropriate 
Claim 7 recites the limitation "the identity information of a player corresponding to a face associated with the body" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which body “the body” recited on line 10 of claim 7, along with subsequent recitations of “the body”, are referencing since line 2 of claim 7 recites “a body” and line 7 of claim 7 recites “each body”, which makes it clear that there are two or more body. Therefore, it is unclear as to which, if any, body “the body” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same body.
Claim 7 recites the limitation "the association relationship between the first target object and each body" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 6 of claim 8, along with subsequent recitations of 
Claim 8 recites the limitation "the identity information of a player corresponding to a face associated with the hand" in lines 9 - 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the association relationship between the first target object and each hand" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the identity information of a player corresponding to the hand" in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 4 of claim 9 is referencing since line 2 of claim 8 recites “a face”, line 4 of claim 8 recites “each face”, which makes it clear that there are two or more faces, and line 3 of claim 9 recites “a face”. Therefore, it is unclear as to which face, if any, “the face” is referencing. Additionally, it is unclear as to whether the “face” recited on line 2 of claim 8 and the “face” recited on line 3 of claim 9 are the same 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which hand “the hand” recited on line 5 of claim 9 is referencing since line 2 of claim 8 recites “a hand”, line 7 of claim 8 recites “a hand”, line 8 of claim 8 recites “each hand”, which makes it clear that there are two or more hands, line 1 of claim 9 recites “a hand” and line 3 of claim 9 recites “a hand”. Therefore, it is unclear as to which hand, if any, “the hand” is referencing. Additionally, it is unclear as to whether the “hand” recited on line 2 of claim 8, the “hand” recited on line 7 of claim 8, the “hand” recited on line 1 of claim 9 and the “hand” recited on line 3 of claim 9 are the same hand or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same hand.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 6 of claim 10, along with subsequent recitations of “the face”, are referencing since line 2 of claim 10 recites “a face” and line 4 of claim 10 recites “each face”, which makes it clear that there are two or more faces. Therefore, it is unclear as to which, if any, face “the face” is referencing. Clarification and appropriate 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which body “the body” recited on line 12 of claim 10, along with subsequent recitations of “the body”, are referencing since line 2 of claim 10 recites “a body” and line 7 of claim 10 recites “each body”, which makes it clear that there are two or more bodies. Therefore, it is unclear as to which, if any, body “the body” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same body.
Claim 10 recites the limitation "the identity information of a player corresponding to each body" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the identity information of a player corresponding to a face associated with the body" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which hand “the hand” recited on line 16 of claim 10, along with subsequent recitations 
Claim 10 recites the limitation "the identity information of a player corresponding to each hand" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the identity information of a player corresponding to a body associated with the hand" in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the association relationship between the first target object and each hand" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the identity information of a player corresponding to the hand" in lines 20 - 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 5 of claim 11 is referencing since line 2 of claim 7 recites “a face”, line 4 of claim 7 recites “each face”, which makes it clear that there are 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which body “the body” recited on line 5 of claim 11 is referencing since line 2 of claim 7 recites “a body”, line 7 of claim 7 recites “each body”, which makes it clear that there are two or more bodies, and line 4 of claim 11 recites “a body”. Therefore, it is unclear as to which body, if any, “the body” is referencing. Additionally, it is unclear as to whether the “body” recited on line 2 of claim 7 and the “body” recited on line 4 of claim 11 are the same body or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same body. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which hand “the hand” recited on line 4 of claim 12, along with subsequent recitations of “the hand”, are referencing since line 2 of claim 10 recites “a hand”, line 9 of claim 10 recites “each hand”, which makes it clear that there are two or more hands, and line 3 of claim 12 recites “a hand”. Therefore, it is unclear as to which hand, if any, “the hand” is referencing. Additionally, it is unclear as to whether the “hand” recited on line 2 of claim 10 and the “hand” recited on line 3 of claim 12 are the same hand or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same hand.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which first target object “the first target object” recited on line 7 of claim 13, along with subsequent recitations of “the first target object”, are referencing since line 2 of claim 13, which recites “each first target object”, makes it clear that there are two or more first target objects. Therefore, it is unclear as to which first target object of the aforementioned “each first target object” “the first target object” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 13, and dependent claims thereof, as only requiring a single first target object, i.e., the Examiner will treat the initial recitation of “each first target object” as --a first target object-- and subsequent recitations thereof as --the first target object--.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which second target object “the second target object” recited on lines 7 - 8 of claim 13, along with subsequent recitations of “the second target object”, are referencing since line 3 of claim 13, which recites “each second target object”, makes it clear that there are two or more second target objects. Therefore, it is unclear as to which second target object of the aforementioned “each second target object” “the second target object” is 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on line 12 of claim 14 is referencing since lines 11 - 12 of claim 14, which recite “each target object related to the player”, makes it clear that there are two or more target objects related to the player. Therefore, it is unclear as to which target object related to the player of the aforementioned “each target object related to the player” “the target object related to the player” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single target object related to the player.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which first target object “the first target object” recited on line 6 of claim 15 is referencing since line 2 of claim 13, which recites “each first target object”, makes it clear that there 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on lines 6 - 7 of claim 15 is referencing since lines 2 - 3 of claim 14 recite “a target object related to a player”, lines 11 - 12 of claim 14, which recite “each target object related to the player”, makes it clear that there are two or more target objects related to the player and line 4 of claim 15 recites “a target object related to the player”. Therefore, it is unclear as to which target object related to the player “the target object related to the player” recited on lines 6 - 7 of claim 15 is referencing. Additionally, it is unclear as to whether “a target object related to a player” recited on lines 2 - 3 of claim 14 and “a target object related to the player” recited on line 4 of claim 15 are the same target object related to the player or not. Clarification and appropriate correction are required. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which second target objects “the second target objects” recited on line 2 of claim 16 are referencing. The Examiner asserts that line 3 of claim 13, which recites “each second target object”, makes it clear that there are two or more second target objects. Thus, the Examiner asserts that it is unclear as to whether “the second target objects” recited on line 2 of claim 16 are referencing each of those second target objects, a subset of those second target objects and/or some other different second target object(s). Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the second target objects” recited on line 2 of claim 16 as --the second target object--.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the player “the target object related to the player” recited on line 13 of claim 16 is referencing since line 3 of claim 16 recites “a target object related to a player” and lines 11 - 12 of claim 16 recite “each target object related to the player”, which makes it clear that there are two or more target objects related to the 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the game object in the image of the second target region “the target object related to the game object in the image of the second target region” recited on line 15 of claim 16 is referencing since lines 7 - 8 of claim 16, which recite “each target object related to the game object in the image of the second target region”, makes it clear that there are two or more target objects related to the game object in the image of the second target region. Therefore, it is unclear as to which, if any, target object related to the game object in the image of the second target region “the target object related to the game object in the image of the second target region” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as only requiring a single same target object related to the game object in the image of the second target region.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object related to the game object “the target object related to the game object” recited on line 7 of claim 17 is referencing since lines 1 - 2 of claim 16 recite “a target object related to a game object”, lines 2 - 3 of claim 16 recite “a target object related to a game object”, lines 7 - 8 of claim 16 recite “each target object related to the game object”, which makes it clear that there are two or more target objects related to the game object, and lines 4 - 5 of claim 17 recite “a target object related to the game object”. Therefore, it is unclear as to which, if any, target object related to the game object “the target object related to the game object” is referencing. Additionally, it is 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which first target object “the first target object” recited on line 11 of claim 19 is referencing since line 6 of claim 19, which recites “each first target object”, makes it clear that there are two or more first target objects. Therefore, it is unclear as to which first target object of the aforementioned “each first target object” “the first target object” is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 19 as only requiring a single first target object.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which second target object “the second target object” recited on lines 11 - 12 of claim 19 is referencing since line 7 of claim 19, which recites “each second target object”, makes it clear that there are two or more second target objects. Therefore, it is unclear as to 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which face “the face” recited on line 5 of claim 21 is referencing since line 2 of claim 10 recites “a face”, line 4 of claim 10 recites “each face”, which makes it clear that there are two or more faces, line 11 of claim 10 recites “a face”, line 14 of claim 10 recites “a face”, line 1 of claim 21 recites “a face” and line 3 of claim 21 recites “a face”. Therefore, it is unclear as to which, if any, face “the face” is referencing. Additionally, it is unclear as to whether the “face” recited on line 2 of claim 10, the “face” recited on line 11 of claim 10, the “face” recited on line 14 of claim 10, the “face” recited on line 1 of claim 21 and the “face” recited on line 3 of claim 21 are the same face or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as only requiring a single same face.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which body “the body” recited on line 5 of claim 21 is referencing since line 2 of claim 10 
Claim 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20, as currently presented, is directed towards a “computer-readable storage medium having computer program instructions stored thereon,”. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow and the broadest interpretation, in view of the instant disclosure, of a computer-readable storage medium covers forms of non-transitory media and transitory media. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, i.e., the claim  non-transitory computer-readable storage medium having computer program instructions stored thereon,". Any amendment to the claims should be commensurate with its corresponding disclosure. 
The Examiner directs the Applicant's attention to the Official Gazette of the United States Patent and Trademark Office dated 23 February 2010 Volume 1351 Number 4 page 212 “Subject Eligibility of Computer Readable Media”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 17 and 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eager et al. U.S. Publication No. 2021/0056804 A1 in view of Tran et al. U.S. Publication No. 2005/0272501 A1.

-	With regards to claims 1 and 13, [As Best Understood by the Examiner] Eager et al. disclose a target object identification system and method, (Eager et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 and 0036, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 10 ¶ 0096) comprising a first image acquisition apparatus, (Eager et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 4 ¶ 0042 - 0043, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073) a second image acquisition apparatus, (Eager et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 4 ¶ 0042 - 0043, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 [“the sensor system 106 includes a plurality of image sensors 128 that monitor subdivisions of the gaming area 101. The image sensor 128 may be part of a camera unit of the sensor system 106 or a three-dimensional (3D) camera unit in which the image sensor 128, in combination with other image sensors 128 and/or other types of sensors, may collect depth data related to the image data, which may be used to distinguish between objects within the image data” and “a plurality of cameras 210 may be used to capture different perspectives and/or portions of the table 200 and the player area 204. In one example, a second camera is positioned above the player area 204 in combination with the camera 210 to provide three-synchronously acquiring an image of a second target region, and wherein a resolution of the first image acquisition apparatus is higher than that of the second image acquisition apparatus, and a field of view of the second image acquisition apparatus is greater than that of the first image acquisition apparatus. Pertaining to analogous art, Tran et al. disclose a target object identification system and method, (Tran et al., Abstract, Figs. 1 - 3, 11, 20, 22, 23, 24B, 29 - 30B, 33 & 34, Pg. 3 ¶ 0063 - 0066 and 0071, Pg. 4 ¶ 0076 and 0080, Pg. 9 ¶ 0110 and 0112, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144, Pg. 14 ¶ 0148) comprising a first image acquisition apparatus, (Tran et al., Figs. 1 - 3, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0065 and 0067 - 0068, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090 and 0093) a second image acquisition apparatus, (Tran et al., Figs. 1 - 3, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064 and 0069, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084, 0086 and 0088, Pg. 6 ¶ 0090 and 0093) and a processor, (Tran et al., Figs. 1 - 3, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) wherein: the first image acquisition apparatus is configured to acquire an image of a first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C & 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0064, Pg. 4 ¶ 0072, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 6 ¶ 0090, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0136) the second image acquisition apparatus is configured to synchronously acquire an image of a second target Angle θ may be any angle as needed by the particular design of the system” (emphasis added) and “Supplemental camera 120 captures an image of a side view of playing surface 130 spanning an angle Φ. The images overlap for surface portion 138. An IPE within system 100 can then match pixels from images captured by first camera 110 to pixels from images captured by supplemental camera 120 to ascertain game pieces 132, 134 and 136. In one embodiment, other camera positions can be used as well as more cameras. For example, a supplemental camera can be used to capture a portion of the game play surface associated with each player” and “The calibration phase includes setting first camera and supplemental camera parameters to best utilize the system in the current environment. These parameters are gain, white balancing, and shutter speed among others. Furthermore, the calibration phase also maps the space of the first camera to the space of the supplemental cameras”]) and the processor is configured to: identify each first target object according to the image of the first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) and identify each second target object according to the image of the second target region; (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) wherein the first target object is a target object in the first target region, (Tran et al., Abstract, Figs. 1, 5A - 5C, 9A - 10 & 23 - 24B, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0076 and 0080, Pg. 8 ¶ 0103 - 0107, Pg. 12 ¶ 0135 - 0136, Pg. 17 ¶ 0173) and the second target object is a target object in the second target region. (Tran et al., Abstract, Figs. 1, 5A - 5C, 

-	With regards to claims 2 and 14, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system and method according to claims 1 and 13, respectively, wherein the first target object comprises a target object related to a game object, (Eager et al., Abstract, Figs. 4, 7, 9 & 12 - 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, 0068 and 0071 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091 - 0093, Pg. 14 ¶ 0118 - 0125, Pg. 16 ¶ 0136 - 0138) and the second target object comprises a target object related to a player; (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the determining of the association relationship between each first target object in the image of the first target region and each second target object in the synchronously acquired image of the second target region comprises: determining association relationship between each first target object and each target object related to the player according to a 

-	With regards to claims 3 and 15, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system and method according to claims 2 and 14, respectively, wherein the determining of the association relationship between each first target object and each target object related to the player comprises: if a distance between a target object related to the player and a mapped target object corresponding to a first target object in the image of the second target region is less than or equal to a first distance threshold, determining that the first target object is associated with the target object related to the player. (Eager et al., Figs. 4 & 12, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0118 - 0125 [“More specifically, the tracking controller 104 may compare the best distance to a distance threshold prior to linking 1220 the token identifier to a player data object. 

-	With regards to claims 4 and 16, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system and method according to claims 1 and 13, respectively, wherein the first target object comprises a target object related to a game object, (Eager et al., Abstract, Figs. 4, 7, 9 & 12 - 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, 0068 and 0071 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091 - 0093, Pg. 14 ¶ 0118 - 0125, Pg. 16 ¶ 0136 - 0138) and the second target objects comprise a target object related to a game object (Eager et al., Abstract, Figs. 4, 7, 9 & 12 - 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031 - 0032, Pg. 4 ¶ 0041 - 0044, Pg. 5 ¶ 0048 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064, 0068 and 0071 - 0072, Pg. 8 ¶ 0074, Pg. 9 ¶ 0081, Pg. 10 ¶ 0091 - 0093, Pg. 14 ¶ 0118 - 0125, Pg. 16 ¶ 0136 - 0138) and a target object related to a player; (Eager et al., Abstract, Figs. 4, 7, 9 - 12 & 14, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0048 and 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0072, Pg. 8 ¶ 0074, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0104 and 0107 - 0108, Pg. 14 ¶ 0121 - 0125, Pg. 16 ¶ 0138) and the determining of the association relationship between each first target object in the image of the first target region and each second target object in the synchronously acquired image of the second target region comprises: determining association relationship between each first target object and each target object related to the player according to a position of each target object related to the game object in the image of the 

-	With regards to claims 5 and 17, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system and method according to claims 4 and 16, respectively, wherein the determining of the association relationship between each first target object and each target object related to the player comprises: if a distance between a target object related to the player and a target object related to the game object in the image of the second target region is less than or equal to a second distance threshold, determining that the target object related to the player is associated with a first target object corresponding to the target object related to the game object. (Eager et al., Figs. 4 & 12, Pg. 3 ¶ 0031, Pg. 4 ¶ 0041 - 0044, Pg. 6 ¶ 0057, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0081, Pg. 14 ¶ 0118 - 0125 [“More specifically, the tracking controller 104 may compare the best distance to a distance threshold prior to linking 1220 the token identifier to a player data object. If the best distance is less than or equal to the distance threshold, the token identifier is linked 1220 to the player data object.”]) 

-	With regards to claim 6, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 2, wherein the target object related to the player comprises a face; (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 

-	With regards to claim 7, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 2, wherein the target object related to the player comprises a face and a body; (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099 - 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0114 - 0116, Pg. 15 ¶ 0129) and the processor is further configured to: obtain face key-point information of each face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 

-	With regards to claim 8, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 2, wherein the target object related to the player comprise a face and a hand; (Eager et al., Figs. 7 - 10 & 12 - 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0101, Pg. 13 ¶ 0114 - 0116, Pg. 14 ¶ 0118, 0120 - 0121 and 0123 - 0125, Pg. 15 ¶ 0129) and the processor is further configured to: obtain face key-point information of each face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) and determine, according to the face key-point information, identity information of a player corresponding to the face; (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) determine a hand associated with each face according to a position of the face and a position of each hand in the image of the second target region; (Eager et al., Figs. 4, 7 - 12, 14 & 15, Pg. 2 ¶ 0020 - 

-	With regards to claim 9, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 8, wherein the determining of a hand associated with each face comprises: if a distance between a position of a face and a position of a hand in the image of the second target region is less than or equal to a third distance threshold, determining that the face is associated with the hand. (Eager et al., Figs. 4 & 10 - 12, Pg. 2 ¶ 0020 - 0022, Pg. 5 ¶ 0047 - 0049 and 0051, Pg. 7 ¶ 0070 - 0071, Pg. 9 ¶ 0081, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 - 0112 and 0114, Pg. 15 ¶ 0129 [“a pose of the player 502 may include features from the face, torso, and/or arms of the player 502 to link the face and hands of the player 502 together”, “At least some of the pose feature points 712 may be used to link other key player data elements to the pose model 706 (and, by extension, the player 502). More specifically, at least some pose feature points 712 may represent the same or nearby physical features or characteristics as other key player data elements, and based on a positional relationship between the pose feature point 712 and another key player data element, a physical relationship may be identified”, “FIG. 10 illustrates an example method 1000 for linking a hand boundary box to a pose model, thereby associating the hand with a particular 

-	With regards to claim 10, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 2, wherein the target object related to the player comprise a face, a body, and a hand; (Eager et al., Figs. 7 - 15, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0054, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0101, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0114 - 0116, Pg. 14 ¶ 0118, 0120 - 0121 and 0123 - 0125, Pg. 15 ¶ 0129) and the processor is further configured to: obtain face key-point information of each face in the image of the second target region, (Eager et al., Figs. 7 - 9, 11, 14 & 15, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0054, Pg. 6 ¶ 0057, Pg. 7 ¶ 0070 - 0071, Pg. 8 ¶ 0073 and 0076, Pg. 10 ¶ 0096, Pg. 11 ¶ 0099, Pg. 12 ¶ 0108, Pg. 13 ¶ 0111 and 0116) and determine, according to the face key-point information, identity information of a player corresponding to the face; (Eager et al., Fig. 4, Pg. 1 ¶ 0007, Pg. 5 ¶ 0047 - 0049, 0051 and 0054, Pg. 7 ¶ 0064 and 0070 - 0072, Pg. 8 ¶ 0074 - 0079, Pg. 10 ¶ 0096 - Pg. 11 ¶ 0099) obtain body key-point information of each body in the image of the second target region; (Eager et al., Figs. 8, 10 - 12, 14 & 15, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048, Pg. 6 ¶ 0057, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096 - 0097, Pg. 11 ¶ 0099 - 0102, Pg. 12 ¶ 0107 - 



at least one of the following: an area of an overlapping region between a region where body key-points of the body are located and a region where hand key-points of the hand are located is greater than or equal to a second area threshold; (Eager et al., Fig. 10, Pg. 2 ¶ 0020, Pg. 7 ¶ 0070 - 0071, Pg. 10 ¶ 

-	With regards to claim 19, [As Best Understood by the Examiner] Eager et al. disclose an electronic device, (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0050 and 0052 - 0053, Pg. 7 ¶ 0067 - 0068, Pg. 8 ¶ 0073) comprising: a processor; (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 0036, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0053, Pg. 7 ¶ 0067 - 0068) and a memory storing instructions that are executable by the processor to perform operations (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0036, Pg. 4 ¶ 0040, Pg. 5 ¶ 0050 and 0053, Pg. 7 ¶ 0068, Pg. 17 Claim 15) comprising: identifying each first target object according to an image of a first target region, (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 00031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 and 0096, Pg. 16 ¶ 0138) and identifying each second target object according to an image of a second target region which is acquired with the image of the first target region; (Eager et al., Abstract, Fig. 4, Pg. 1 ¶ 0007 and 0009, Pg. 3 ¶ 00031, Pg. 4 ¶ 0041 - 0045, Pg. 5 ¶ 0047 - 0049, Pg. 6 ¶ 0057, Pg. 7 ¶ 0064 and 0068 - 0071, Pg. 8 ¶ 0074, Pg. 10 ¶ 0092 - 0094 synchronously acquiring images; a resolution of the first image acquisition apparatus is higher than that of the second image acquisition apparatus, and a field of view of the second image acquisition apparatus is greater than that of the first image acquisition apparatus. Pertaining to analogous art, Tran et al. disclose an electronic device, (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075) comprising: a processor; (Tran et al., Figs. 1 - 3, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075, Pg. 4 ¶ 0077) and a memory storing instructions that Angle θ may be any angle as needed by the particular design of the system” (emphasis added) and “Supplemental camera 

-	With regards to claim 20, Eager et al. in view of Tran et al. disclose the method according to claim 13, ([See the analysis of claim 13 provided herein above.]) a computer-readable storage medium having computer program instructions stored thereon, (Eager et al., Figs. 1 & 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0036, Pg. 4 ¶ 0040, Pg. 5 ¶ 0050 and 0053, Pg. 7 ¶ 0068, Pg. 17 Claim 15) wherein the computer program instructions, when executed by a processor, cause the 

-	With regards to claim 21, [As Best Understood by the Examiner] Eager et al. in view of Tran et al. disclose the system according to claim 10, wherein the determining of a face associated with each body comprises: if an area of an overlapping region between a region where face key-points of a face are located and a region where body key-points of a body are located is greater than or equal to a first area threshold, determining that the face is associated with the body. (Eager et al., Fig. 11, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0096, Pg. 12 ¶ 0107 - 0108, Pg. 13 ¶ 0111 and 0113 - 0116, Pg. 15 ¶ 0129 [“key player data elements representing a face and/or head are used to link the face to a pose model representing a body detected in the captured image data” and “If the pose feature points representing the eyes and nose are not within the face boundary box, the pose is unlikely to be a match to the face, and the tracking controller 104 increments 1112 the pose index such that the comparison beginning at step 1108 begins again for the next pose. However, if the pose  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bulzacki et al. U.S. Publication No. 2020/0202134 A1; which is directed towards systems and methods for monitoring betting activities by analyzing image data captured by a plurality of imaging sensors, wherein the plurality of imaging sensors have different resolutions and overlapping fields of view. 
Dallmeier U.S. Publication No. 2017/0330414 A1; which is directed towards a system and method for monitoring activities at a gaming table in a casino by analyzing video data captured from a plurality of cameras with differing fields of views.
Gururajan U.S. Publication No. 2005/0026680 A1; which is directed towards a system for automatically tracking gambling objects at a casino 
Vo et al. U.S. Publication No. 2020/0034629 A1; which is directed towards a system and method for automated table game activity recognition wherein data from at least one image sensor and at least one depth sensor are evaluated to produce a recognition results of at least one gaming state appearing in their field of view. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ERIC RUSH/Primary Examiner, Art Unit 2667